CONTINUATION SHEET
Continuation of 12. because: 
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinapi et al. (US Pub. 2016/0236975 A1) in view of Amin et al. (US Pub. 2011/0092353 A1).
Regarding claims 15-18, Sinapi discloses a glass sheet with at least one etched surface with an RSm of 5 to 30 microns where RSm is considered equivalent to average feature spacing where the glass sheet is particularly suitable for display applications as cover glass which is considered to disclose an electronic device where the glass can be touched by a user (abstract, where touch of the glass sheet is specifically referenced in abstract and [0001]). The RSm may more specifically be 10 to 20 microns ([0029]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. The shape of the features in Sinapi may have rounded edges or corners (Fig. 2).
Sinapi does not specifically disclose the density of features. However, it would have been obvious to one of ordinary skill in the art based on the teachings in Sinapi that the spacing between features may be between about 6.3 to 10.5 microns given this spacing is within the range taught in Sinapi ([0029]) which would result in a density as claimed ((1000/6.3)2 is about 25,000 features/mm2 and (1000/10.5)2 is about 9,000 features/mm2
Sinapi discloses the glass sheet being glass whose matrix composition is not particularly limited ([0050]) but does not specifically disclose the glass sheet being glass-ceramic.
Amin discloses a glass ceramic article suitable for use as an electronic device housing or enclosure which comprise a glass-ceramic material (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the etched glass surface in Sinapi could have used glass-ceramic as taught in Amin as a conventionally known suitable material for a cover for electronic devices (Amin, abstract and Sinapi, abstract) and as a material which exhibits fracture toughness and hardness higher than exhibited by glass as well as low thermal conductivity is particularly suitable for use as durable housings or enclosures for electronic devices (Amin, [0002]).
Regarding claims 19-20, Sinapi discloses an Rz, which is average height of the 5 tallest peak and 5 lowest valleys, of 0.1 to 2 microns ([0023] and [0031]). It would have been considered obvious to one of ordinary skill in the art at the effective filing date of the invention that the protrusion height may be 80 nm or more or 100 nm or more in Sinapi given the average height of the protrusions will be at least 0.1 microns so that it would have been obvious that protrusion height in general should also be 0.1 microns or more to achieve desire anti-sparkle and anti-glare effect (Sinapi, [0032]).
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Viasnoff (US Pub. 2010/0209673 A1) and Deng et al. (US Pub. 2007/0231542 A1).
Amin discloses a glass ceramic article suitable for use as electronic devices housing or enclosures which comprises a glass-ceramic material (abstract) where a housing or enclosure is considered touchable by a user.
Amin does not specifically disclose the surface having a plurality of features with an average distance of 7 to 10 microns, a density of features of 9,000 to 25,000 features/mm2, or a height of the protrusions of greater than 80 nm or greater than 100 nm where the features have rounded edges or corners.
Viasnoff discloses a surface texturing process with at least one array of features on at least one surface of a substrate with a glass function where the substrate may be glass-ceramic (abstract, [0042], [0060] and Figs. 1-3). The features may have rounded angles ([0054]) with feature parameters of a distance between features of 10 nm to 1 mm, a width of 10 nm to 10 microns and a height to width ratio of 10 or less ([0081]-[0087]) and where the features may be designed to have superhydrophobic properties ([0071]).
Deng discloses a superhydrophobic surface with self-cleaning properties ([0016]) which comprises incorporating a texture to provide low wettability and high transmission ([0001]). The feature spacing is given specifically as 10 to 20 microns (Table 1) and generally as being 0.5 to 50 feature widths where the feature width is defined as an aspect ratio (height/width) of 0.5 to 10 and where the height is 10 to 50 microns ([0032] and [0017]). Although Deng does not specifically disclose a density of the features, a density of 10,000 features/mm2 would be expected at least at a feature spacing of 10 microns ((1000/10)2). 
It would have been obvious to one of ordinary skill in the art at the expected filing date of the invention that the housing in Amin could be given rounded angle features as .

Applicant’s arguments, see page 4, filed 6/16/2021, with respect to the rejection(s) of claim(s) 15-20 under 35 USC 103 over Amin in view of Deng have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amin in view of Viasnoff and Deng.
Applicant's remaining arguments filed 6/16/2021 have been fully considered but they are not persuasive. 
Applicant argues Sinapi fails to disclose a structure with rounded curves or edges and the structure would not be expected since Sinapi does not include the additional etching step that is used to form the rounded edges in the instant Specification.
Examiner respectfully disagrees. Although nothing in the description specifically states the edges are rounded, Fig. 2 in Sinapi appears to show protrusions which are rounded to some extent. Therefore, Sinapi is considered to disclose rounded edges as claimed. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over Sinapi in view of Amin. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783